Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEVICE AND METHOD FOR MOUNTING BATTERY CELL

Examiner: Adam Arciero	SN: 16/766,572	Art Unit: 1727	February 11, 2022 

DETAILED ACTION
The Application filed on May 22, 2020 has been received. Claims 1-11 are currently pending and have been fully considered.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Cha ‘903 (KR 20160143903A; as found in IDS dated 05/22/2020), Cha ‘780 (KR 20140087780 A; as found in IDS dated 05/22/2020), Park (KR 20120106088 A; as found in IDS dated 05/22/2020), Hassounah (US 2016/0368464 A1), Ojima et al. (US 2013/0140099 A1), and Ligrano (US 2008/0294283 A1), do not specifically disclose, teach, or fairly suggest the claimed apparatus for mounting a battery cell into a frame, comprising: the claimed roller member around which a film is fixed to a support member is wound, and a film guide member configured to move the film into the frame, wherein the film guide member moves the film into the frame, the support member and the frame move toward each other, and the battery cell stack is 20 is provided (Abstract and Fig. 1). Park teaches of an apparatus and method for changing a battery, comprising a height adjustment and supporting unit 43,40 (Abstract and Fig. 1). Hassounah teaches of a robot assisted apparatus and method for changing battery modules from a vehicle, comprising a lifting device 250 and a support unit 260 (Abstract and Fig. 2). Ojima teaches of a battery mounting apparatus and method, including a lifting and support structure 7 (Abstract and Fig. 1-2). Ligrano teaches of a battery exchange station and method of changing a battery from a vehicle, comprising a mechanical positioning device and support structure 18,26 (Abstract and Fig. 1 and 7). However, the prior arts either alone or in combination are silent to the claimed invention as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727